Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS SECOND QUARTER AND FIRST HALF EARNINGS BLACKSBURG, VA, JULY 27, 2017:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced its results of operations for the second quarter and first half of 2017. The Company reported net income of $7.22 million for the six months ended June 30, 2017 compared to $7.64 million at June 30, 2016. Basic earnings per share were $1.04 at June 30, 2017 compared to $1.10 for the same period in 2016. For the first half of the year, the return on average assets was 1.18% and the return on average equity was 7.98% compared to 1.28% and 8.65%, respectively, for the first six months of 2016. At June 30, 2017, the Company had total assets of close to $1.26 billion which was an increase of 3.73% when compared to $1.21 billion at the end of June 2016. “I’m pleased to report that the second quarter of 2017 was another solid period for our Company,” said National Bankshares Chairman, President & CEO James G. Rakes. “The broader financial environment, governed by low interest rates, continues to pressure our earnings. However, by focusing on things within our control – by making quality loans, providing superior customer service, and investing in bank infrastructure and personnel – we remain a profitable bank holding company that our customers, shareholders and communities can rely on.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of The National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 26 full service offices and one loan production office throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for share and per share data) June 30, 2017 June 30, 2016 December 31, 2016 Assets Cash and due from banks $ 12,936 $ 14,320 $ 13,974 Interest-bearing deposits 89,096 75,892 80,268 Federal funds sold Securities available for sale, at fair value 308,435 303,242 304,282 Securities held to maturity 130,712 138,424 134,957 Restricted stock 1,200 1,170 1,170 Total securities 440,347 442,836 440,409 Mortgage loans held for sale 491 663 478 Loans: Loans, net of unearned income and deferred fees 654,734 630,916 647,752 Less: allowance for loan losses (8,372 ) (8,195 ) (8,300 ) Loans, net 646,362 622,721 639,452 Premises and equipment, net 8,557 8,718 8,853 Accrued interest receivable 5,139 5,259 5,260 Other real estate owned 3,008 3,425 3,156 Intangible assets and goodwill 5,923 6,046 5,966 Bank-owned life insurance 33,287 22,699 22,998 Other assets 14,208 11,500 13,128 Total assets $ 1,259,354 $ 1,214,079 $ 1,233,942 Liabilities and Stockholders' Equity Noninterest-bearing deposits $ 181,868 $ 171,350 $ 171,946 Interest-bearing demand deposits 618,223 574,507 604,093 Savings deposits 140,325 136,051 136,789 Time deposits 121,941 139,830 130,614 Total deposits 1,062,357 1,021,738 1,043,442 Other borrowed funds Accrued interest payable 43 56 55 Other liabilities 12,668 12,357 12,182 Total liabilities 1,075,068 1,034,151 1,055,679 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding, 6,957,974 shares at June 30, 2017, December 31, 2016 and June 30, 2016. 8,698 8,698 8,698 Retained earnings 181,546 175,169 178,224 Accumulated other comprehensive loss, net (5,958 ) (3,939 ) (8,659 ) Total stockholders' equity 184,286 179,928 178,263 Total liabilities and stockholders' equity $ 1,259,354 $ 1,214,079 $ 1,233,942 2 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended ($ in thousands, except for share and per share data) June 30, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Interest Income Interest and fees on loans $ 7,453 $ 7,289 $ 14,906 $ 14,623 Interest on federal funds Interest on interest-bearing deposits 231 150 379 312 Interest on securities - taxable 1,397 1,567 2,799 3,244 Interest on securities - nontaxable 1,214 1,286 2,449 2,597 Total interest income 10,295 10,292 20,533 20,776 Interest Expense Interest on time deposits 135 181 280 375 Interest on other deposits 913 882 1,796 1,756 Interest on borrowed funds Total interest expense 1,048 1,063 2,076 2,131 Net interest income 9,247 9,229 18,457 18,645 Provision for loan losses 464 654 523 857 Net income after provision for loan losses 8,783 8,575 17,934 17,788 Noninterest Income Service charges on deposit accounts 692 569 1,357 1,129 Other service charges and fees 41 46 110 118 Credit card fees 1,019 969 1,917 1,839 Trust Income 361 354 762 677 Bank-owned life insurance 146 151 289 298 Other income 192 455 520 800 Realized securities gain, net 4 74 4 98 Total noninterest income 2,455 2,618 4,959 4,959 Noninterest Expense Salaries and employee benefits 3,438 2,907 6,981 6,475 Occupancy and furniture and fixtures 469 448 907 925 Data processing and ATM 541 595 1,106 1,006 FDIC assessment 91 145 186 286 Credit card processing 725 712 1,380 1,334 Intangibles and goodwill amortization 12 68 43 178 Net cost of other real estate owned 55 39 84 108 Franchise taxes 329 322 651 653 Other operating expenses 1,038 1,002 2,297 1,957 Total noninterest expense 6,698 6,238 13,635 12,922 Income before income tax expense 4,540 4,955 9,258 9,825 Income tax expense 970 1,090 2,039 2,181 Net Income $ 3,570 $ 3,865 $ 7,219 $ 7,644 Basic net income per share $ 0.51 $ 0.56 $ 1.04 $ 1.10 Fully diluted net income per share $ 0.51 $ 0.56 $ 1.04 $ 1.10 Weighted average number of common shares outstanding Basic 6,957,974 6,957,974 6,957,974 6,957,974 Diluted 6,957,974 6,957,974 6,957,974 6,957,974 Dividends declared per share $ 0.56 $ 0.55 $ 0.56 $ 0.55 Dividend payout ratio 53.98 % 50.07 % Book value per share $ 26.49 $ 25.86 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) June 30, 2017 June 30, 2016 Net income $ 3,570 $ 3,865 Other Comprehensive Income, net of tax Unrealized holding gain on available for sale securities net of tax of $874 in 2017 and $368 in 2016 1,626 684 Reclassification adjustment for gain included in net income, net of tax of ($16) in 2016 (30 ) Other comprehensive income, net of tax of $874 in 2017 and $352 in 2016 $ 1,626 $ 654 Total Comprehensive Income $ 5,196 $ 4,519 Six Months Ended ($ in thousands) June 30, 2017 June 30, 2016 Net Income $ 7,219 $ 7,644 Other Comprehensive Income, Net of Tax Unrealized holding gain on available for sale securities net of tax of $1,454 in 2017 and $2,170 in 2016 2,701 4,032 Reclassification adjustment for gain included in net income, net of tax of ($18) in 2016 (34 ) Other comprehensive income, net of tax of $1,454 in 2017 and $2,152 in 2016 $ 2,701 $ 3,998 Total Comprehensive Income $ 9,920 $ 11,642 4 Key Ratios and Other Data (Unaudited) Three Months Ended Six Months Ended ($ in thousands) June 30, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Average Balances Cash and due from banks $ 11,579 $ 11,217 $ 11,346 $ 11,263 Interest-bearing deposits 87,694 118,395 80,050 122,122 Securities available for sale 305,058 283,280 304,833 264,217 Securities held to maturity 132,477 140,415 133,472 144,809 Restricted stock 1,200 1,170 1,186 1,151 Mortgage loans held for sale 262 601 238 514 Gross Loans 652,644 610,657 651,560 610,818 Loans, net 643,702 601,700 642,561 601,628 Intangible assets 5,931 6,085 5,940 6,128 Total assets 1,242,223 1,211,217 1,233,594 1,199,839 Total deposits 1,045,464 1,022,306 1,038,775 1,012,721 Other borrowings Stockholders' equity 184,108 179,452 182,319 177,722 Interest-earning assets 1,181,413 1,152,614 1,174,273 1,142,769 Interest-bearing liabilities 867,065 851,522 864,013 845,232 Financial Ratios Return on average assets 1.15 % 1.28 % 1.18 % 1.28 % Return on average equity 7.78 % 8.66 % 7.98 % 8.65 % Net interest margin 3.42 % 3.52 % 3.46 % 3.59 % Net interest income-fully taxable equivalent $ 10,074 $ 10,089 $ 20,122 $ 20,397 Efficiency ratio 53.46 % 49.09 % 54.36 % 50.96 % Average equity to average assets 14.82 % 14.82 % 14.78 % 14.81 % Allowance for Loan Losses Beginning balance $ 8,261 $ 8,107 $ 8,300 $ 8,297 Provision for losses 464 654 523 857 Charge-offs (409 ) (598 ) (552 ) (1,051 ) Recoveries 56 32 101 92 Ending balance $ 8,372 $ 8,195 $ 8,372 $ 8,195 5 Asset Quality Data (Unaudited) ($ in thousands) June 30, 2017 June 30, 2016 Nonperforming Assets Nonaccrual loans $ 9 $ 1,751 Nonaccrual restructured loans 3,188 4,454 Total nonperforming loans 3,197 6,205 Other real estate owned $ 3,008 $ 3,425 Total nonperforming assets $ 6,205 $ 9,630 Accruing restructured loans 3,711 4,729 Loans 90 days or more past due $ 259 $ 316 Asset Quality Ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned 0.94 % 1.52 % Allowance for loans losses to total loans 1.28 % 1.30 % Allowance for loan losses to nonperforming loans 261.87 % 132.07 % Loans past due 90 days or more to loans net of unearned income and deferred fees 0.04 % 0.05 % 6
